Citation Nr: 1624879	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978, and from September 1981 to August 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the November 2008 rating decision, the RO continued the 10 percent disability evaluation for left knee arthritis. 

In December 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In March 2012 and January 2015, the Board remanded the claims for further development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to May 21, 2012, left knee arthritis manifest as torn lateral and medial meniscus with pain on motion, joint effusion, locking, catching.  Functional limitation of flexion was better than 60 degrees.  Functional limitation of extension was no worse than 10 degrees.

2.  From May 21, 2012, to July 11, 2013, left knee arthritis manifest as torn lateral and medial meniscus with pain on motion, joint effusion, locking, catching.  Functional limitation of flexion was better than 60 degrees.  Functional limitation of extension was no worse than 50 degrees.

3.  From July 11, 2013, left knee arthritis manifest as torn lateral and medial meniscus with pain on motion, joint effusion, locking, catching.  Functional limitation of flexion was better than 60 degrees.  Functional limitation of extension was no worse than 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to May 21, 2012, the Veteran's service-connected left knee arthritis is 20 percent disabling, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2015).

2.  From May 21, 2012, to July 11, 2013, the Veteran's service-connected left knee arthritis is 50 percent disabling, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2015).

3.  From July 11, 2013, the Veteran's service-connected left knee arthritis is 20 percent disabling, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2008.  The claim was last adjudicated in September 2015.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, hearing testimony, and lay statements have been associated with the record.  

VA provided the Veteran several examinations throughout the appeal period, namely, in November 2008, September 2009, April 2012, and March 2015.  The examinations evaluated the severity of the Veteran's left knee disability.  The VA examiners reviewed the medical evidence of record, considered the Veteran's history and statements, described the disability in sufficient detail to allow for adequate evaluation, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  Although the March 2015 examiner indicated it would be speculative to report whether pain, weakness, fatigability, or incoordination could significantly limit functional ability on repeated use over time, the examiner reasoned that this was because the examination was not occurring after such repeated use over time.  The Board infers that the examiner would not reasonably be able to gather sufficient facts or data to make such a determination.  Based on the several examinations described herein, VA has afforded the Veteran an adequate examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

Pursuant to the March 2012 and January 2015 Board remands, in May 2015, the RO obtained outstanding treatment records, and the RO afforded the Veteran the April 2012 and March 2015 VA examinations.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veteran's Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Evaluation of Left Knee Disability

The Veteran contends that his left knee disability is more disabling than the current 10 percent evaluation represents.  In the December 2011 Board hearing, the Veteran reported pain, stiffness, popping, sticking, difficulty rising from a seated position, and the need to elevate his legs at night, inflammation, and instability.  He testified that doctors recommended a total knee replacement, and that he had been receiving collagen injections in the recent past.

The Veteran's left knee disability is evaluated under Diagnostic Code 5010-5261.  Diagnostic Code 5010 covers traumatic arthritis.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

As to limitation of motion for the knee, DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  

The Veteran can also be assigned separate evaluations for the same joint under DC 5260 and 5261where there is compensable limitation of both flexion and extension of the same leg.  See VAOPGCPREC 9-2004 (2004).  Separate evaluations may also be assigned for subluxation or instability (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.

In this case, a November 2008 VA examination revealed knee range of motion was 0 degrees to 110 degrees.  The active and passive range of motion was the same.  There was pain throughout the full arch of motion.  Repetitive testing range of motion values were unchanged from baseline testing without fatigue, weakness, or incoordination.  The knee was stable to varus and valgus stress at 0 degrees and 30 degrees.  Lachman's, anterior and posterior drawer, and McMurray's were negative.  The knee was tender to palpation in the mediolateral joint line and tender to palpation at the medial side of the patella.  There was no effusion.  The skin was warm, dry, and intact.  X-rays done in June 2008 showed no fracture, dislocation, or a bony destructive lesion.  There was mild medial joint space narrowing.   An MRI from May 2008 shows tears in the posterior horn in both the medial and lateral meniscus.  The diagnosis was left knee osteoarthritis.  The Veteran denied having surgeries on the left knee at that time.  He reported being unable to do physical therapy.  The Veteran reported his knee gave way in May 2008.  The Veteran denied flare-ups, but noted the pain was a 6/10 during the day and increased to a 10/10 at night.  The Veteran reported taking Tylenol and Dicoflex for the pain, which helped some.  The Veteran ambulated with a knee brace and crutches.  He had a history of swelling and of popping with pain.  He had no history of locking, according to the examiner.

At the September 2009 VA examination, the Veteran reported constant, daily pain, worse in the evening when the pain would become excruciating.  The report noted the Veteran had surgery in May 2009, and had three series of Hyalgan injections with the last injection that month.  Physical therapy last visit was one month prior.  The Veteran reported frequently using a knee brace.  The examiner noted the Veteran was not wearing it for that day's examination.  Treatments were physical therapy, exercise program, and over the counter Tylenol as needed for pain.

A review of the joint symptoms showed no giving way, no deformity, no instability, positive for pain, positive for stiffness, positive for weakness, no incoordination, positive decreased speed on joint motion, no episodes of dislocation or subluxation, no locking episodes, and no effusions.  The Veteran reported being unable to walk for more than a few yards.

The physical examination showed an antalgic gait, tenderness, guarding of movement, crepitation, no clicks or snaps, no grinding, no instability, no patellar abnormality, and no meniscus abnormality.  Flexion was limited to 110 degrees with pain reported throughout the motion.  Extension was to 0 degrees with pain reported throughout.  The report stated that unless otherwise documented in the report, no objective evidence of pain on range of motion (ROM) was noted, passive ROM was unchanged from active ROM and on repetitive testing, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted.  A July 2009 X-ray report stated effusion was not definitely appreciated.  The examiner described impact on activities as decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The resulting work problem was increased absenteeism.

An April 2012 VA examination showed left knee flexion ended at 130 degrees with painful motion beginning at 120 degrees.  There was no limitation of extension and no objective evidence of painful motion.  After repetitive use testing, range of motion was unchanged.  The examiner found no functional loss or functional impairment of the knee upon repetitive use testing.  There was no tenderness or pain to palpation.  Muscle strength testing was normal.  Instability testing was normal.  The examiner found a history of meniscal tear, meniscectomy, and frequent episodes of joint pain.  The examiner found no residual signs or symptoms due to the meniscectomy.  Scars due to the meniscectomy were not greater than 39 square centimeters.

At that time, the Veteran stated that the pain pattern was the same every day.  It was severe, constant and worse after working all day as a building inspector.  The examiner noted there was no redness, swelling, inflammation, or deformity.  The Veteran was able to walk, stand on toes, and perform a one-legged stance.  He stated he was unable to stand on his heels and he declined to squat.  There was no lower extremity muscle atrophy.  There was no X-ray evidence of patellar subluxation.

The March 2015 VA examination report noted the Veteran last saw a doctor for his left knee in 2010, when he was getting cortisol shots.   He reported that he has learned to live with the pain and he continued exercising as told by his doctors.  He denied flare-ups, since he ices it quickly.  The Veteran described functional loss as having to be careful turning to the left because he would get a "strange feeling inside the left knee like it is going to pop or rub."  He reported that he worked at desk duty for the past 2-3 years, which "was fine."  However, desk duty was ending and he was having to walk again at work.  Walking was reportedly getting difficult due to pain.  

Range of motion testing revealed flexion limited to 120 degrees and extension was normal.  There was no objective evidence of pain noted on the examination.  There was no tenderness to palpation.  There was no additional functional loss or range of motion after repetitive use testing.  With respect to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time, the examiner stated that, because the Veteran has not been examined after repeated use over time, it would be speculative to report whether pain, weakness, fatigability, or incoordination could significantly limit functional ability.  The examiner noted that there was no additional range of motion loss due to pain, weakness, fatigability, or incoordination after repetitive use.  The examination further revealed muscle strength testing was normal, no ankylosis was present, and joint instability testing was normal.  The Veteran described the residuals of the meniscectomy as just the scar.  The Veteran was noted to occasionally use a Velcro knee support.

VA treatment records were reviewed.  A May 2008 VA treatment record notes left knee pain after his knee gave way.  A May 2008 MRI revealed a grade 4 meniscal tear.  The findings were consistent with moderate to severe osteoarthritis of the left knee and tears of the posterior horn of both the medial and lateral menisci.

June 2008 VA treatment records note the Veteran's report of left medial knee pain for the prior several months.  He endorsed locking, catching, effusion, significant problems ambulating, and giving way.  Physical examination showed skin intact, 1+ effusion, range of motion from 10 to 90 degrees, stable to varus and valgus testing, a negative Lachman's test and a positive McMurray's test.  

A June 2008 X-ray report shows mild joint effusion.  A February 2009 VA X-ray report indicated a clinical history of Veteran-reported pain for last several months, as well as locking, catching, and effusion.  The X-ray revealed no joint effusion.  At VA treatment, the Veteran reported that left knee pain began in May 2008 when the knee suddenly locked up and gave out while walking.  Since that time, the Veteran reported, he has had intermittent locking episodes.

An April 2009 treatment record notes the Veteran wore a brace and used a cane.  The record noted the prior MRI demonstrated torn lateral and medial menisci with DJD and catching symptoms.  Physical examination showed quadriceps atrophy, effusion, a range of motion from 5 degrees to 100 degrees, swelling anterolaterally with snapping iliotibial band with flexion, positive medial joint line tenderness and lateral joint line tenderness, pain with McMurray's testing, negative for laxity, and positive for patellofemoral crepitus.

May 2009 VA treatment records show the Veteran underwent a left knee arthroscopy that month.  A June 2009 record shows mild effusion and soft tissue swelling.  

August 2009 VA treatment records show the Veteran back to work with no symptoms of internal derangement.  September 2009 treatment records indicate the Veteran was undergoing Hyalgan injections.  He was exercising and riding a bike.  There was no popping, but he still had pain.

October 2010 and January 2011 treatment records indicated moderately advanced osteoarthritis of the left knee.  An April 2012 physical therapy note indicated normal strength in the left lower extremity. 

May 2012 and June 2013 VA orthopedics consult notes indicated the left knee had medial tenderness and a range of motion of 50 to 95 degrees.  Other VA treatment records thereafter simply note left knee pain due to meniscal tear and degenerative joint disease (DJD).  

A July 11, 2013 nursing note, following the Veteran recent right total knee replacement indicates that the Veteran had full range of motion in all joints with optimum muscle tone in all 4 extremities.  An August 7, 2013 treatment record revealed continued limitation of motion of the left knee.  However, the Veteran retained full range of motion and good motor function in his other extremities.  

October 4, 2013, physical assessment revealed full range of motion of all joints.  While the Veteran had a slow and steady gait and used a walker, it was noted that he had full weight bearing without assistance or assistive devices.  He was noted to be independent with respect to level of assistance needed.  

Arthritis with Limitation of Motion

The Veteran seeks entitlement to an increased rating for his service-connected left knee arthritis, which is currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Codes 5010-5261.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and limitation of leg extension under Diagnostic Code 5261 is a residual condition.

Where x-ray evidence of arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5010.  So it is in this case.  Further, a rating in excess of 10 percent contemplates X-ray evidence of involvement of two or more minor joint groups, with occasional incapacitating exacerbations.  This case, however, involves only one major joint (the left knee).  Accordingly, an increased disability rating is not warranted for arthritis.

With respect to limitation of extension, the Board observes that a June 23, 2008 treatment record revealed limitation of extension to 10 degrees.  This finding is consistent with a 10 percent evaluation currently assigned under Diagnostic Code 5261.  

However, a subsequent VA examination dated November 1, 2008, revealed no limitation of extension.  This level of limitation of extension is consistent with a noncompensable evaluation.  While subsequent treatment record dated April 23, 2009, revealed extension limited to 5 degrees, this level of limitation of extension is also consistent with a noncompensable evaluation.  Likewise, subsequent VA examination in September 2009 and April 2012, reveal that the Veteran had extension to 0 degrees.  Again, these findings are consistent with a noncompensable evaluation for limitation of extension.  

In light of the foregoing, the Board concludes that the criteria for an increased rating in excess of the 10 percent currently assigned is not warranted for the period prior to May 21, 2012 based on limitation of extension.  

A May 21, 2012, treatment record shows a significant increase in limitation of range of motion.  At that time the Veteran was noted to limited motion from 50 to 95 degrees.  Identical range of motion was recorded during treatment on June 20, 2013.  The Board observes that the record does not expressly state that the 50 degrees recorded pertains to extension.  However, given that the figures expressed a range from 50 to 95 degrees, the Board will, give the Veteran the benefit of the doubt and interpret the readings as 50 degrees of extension to 95 degrees of flexion.  The limitation of extension to 50 degrees is consistent with a 50 percent evaluation under Diagnostic Code 5261.  Accordingly, the Board finds that the criteria for a staged 50 percent evaluation based on limitation of motion is warranted from the date of the May 21, 2012 treatment record showing limitation of extension to 50 degrees.  

However, the Board observes that subsequent treatment records beginning July 11, 2013, show a significant improvement in the Veteran's range of extension.  At that time, the Veteran's had full extension.  Similar findings are noted in the October 2013 physical assessment and March 2015 VA examination.  Accordingly, as the record does not show limitation of extension of extension to 10 degrees or greater after July 11, 2013, the Board concludes that a noncompensable evaluation based on limitation of extension is not warranted after July 11, 2013.

With respect to flexion, the Board observes that limitation of flexion to 45 degrees or less has not been shown at any time during the course of the appeal.  On the contrary, at its worst, the Veteran's left knee was limited to 95 degrees in May 2012 and June 2013.  Thus, the criteria for a compensable evaluation are not warranted under Diagnostic Code 5260.

Given that the Veteran does not have both a compensable level of limitation of flexion and extension at any time during the appeal, separate disability compensable disability evaluations based on limitation of flexion with limitation of extension are not warranted.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, supra.  In reaching this conclusion, the Board has considered the Veteran's lay statements that he experienced pain that was worse in the evening after working all day.  The Board recognizes the Veteran's complaints of functional loss as a result of his left knee disability.  However, the Board observes that the Veteran denied flare-ups during treatment in May 2008 and examination in May 2015.  Moreover, examinations in November 2008, September 2009, April 2012, and March 2014 revealed no additional functional loss or range of motion following repetitive testing.  Likewise, there is no indication of any additional range of motion loss due to pain, weakness, fatigability or incoordination after repetitive use.  Further, the preponderance of the evidence, both medical and lay, showed no muscle atrophy and no decreased muscle strength.  

The Board places greater probative value on the objective clinical findings which do not support ratings in excess of 10 percent prior to May 21, 2012; 50 percent from May 21, 2012, to July 11, 2013, or 10 percent from July 11, 2015.
In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's knee complaints sufficient to warrant higher disability ratings.  Specifically, the record reflects that the Veteran has had pain with his left knee.  

The Board observes that, given the Veteran's painful movement with movement complaints, and other symptoms, ratings assigned are consistent with the assigned evaluations under Diagnostic Codes 5010, 5261, and 5258 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  The medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a compensable disability based on flexion or extension.  The Board is satisfied that any additional functional impairment occurring during flare ups would not be sufficient to establish his entitlement to a compensable rating for either limitation of extension or limitation of flexion.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of those assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In sum, pain alone does not demonstrate a loss of functionality as needed to support of higher evaluation based on limitation of motion. The ratings assigned adequately compensate the Veteran for any functional impairment attributable to his service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

Semilunar Cartilage

The Veteran underwent a meniscectomy in May 2009.  Thus, the Board will consider whether a higher evaluation is warranted under Diagnostic Code 5258.  As an initial note, with respect to whether a separate rating may be assigned based on both limitation of motion and DC 5258 (torn meniscus), the Board observes that separate evaluation would not be warranted as the Veteran's symptoms of knee pain which are contemplated in a rating assigned based on limitation of motion would depend on pain as a symptom.  Thus, it would be improper pyramiding to use pain in DC 5258 after it had already been used in the analysis under DC's 5260 and 5261.  

The Veteran has reported locking, catching, effusion, and give way.  With respect to whether it would avail the Veteran to rate his left knee disability under Diagnostic Code 5258 rather than based on limitation of motion, the Board notes that to warrant a 20 percent evaluation the evidence would have to show dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

While the Veteran clearly has pain in his left knee and he has credibility reported locking during the course of the appeal, the evidence is in relative equipoise as to whether he has effusion into the joint.  In this regard, mild effusion was noted during treatment in June 2008 with mild effusion; however, subsequent VA examination in November 2008 revealed no effusion with warm, dry, intact skin.  Subsequent treatment in April 2009 revealed effusion and a May 2009 treatment showed some mild effusion and soft tissue swelling.  Likewise, X-rays in July 2009 showed no effusion and the September 2009 examination revealed no episodes of locking and effusion.  While the most recent VA examination in 2015 revealed no effusion and the 2009 and 2012 examination does not indicate any effusion, the Board notes given the Veteran's credible report of joint swelling and documented mild effusion in various treatment records, that giving him the benefit of the doubt, his disability is manifested by effusion into the joint.  Accordingly, the criteria for a 20 percent evaluation under Diagnostic Code 5258 are met for the periods prior to May 21, 2012 and from July 11, 2013.   The evaluations assigned under DC 5258 are the maximum available under these criteria.  Again, it would not avail the Veteran to rate his left knee disability under Diagnostic Code 5258 during the period from May 21, 2012 to July 11, 2013, as evaluation during this period based on limitation of extension results in a higher disability evaluation.  

With respect to an evaluation under DC 5259, for symptomatic removal of semilunar cartilage, the Board notes that assignment of a disability rating under these criteria is not warranted.  For the periods that the Veteran's disability has been rated based on arthritis with limitation of motion, his symptoms of pain have been included as a symptom under the criteria for limitation of flexion and extension.  The medical evidence does not attribute any symptom to the meniscectomy that has not already been contemplated in the Board's evaluation of limitation of motion for the period from May 2012 to July 2013.  Similarly, for the period in which it avails the Veteran to assign a rating based on Diagnostic Code 5258, his symptoms of effusion, joint pain, and locking are considered in the 20 percent rating assigned for the periods prior to May 21, 2012 and from July 11, 2013.  Accordingly, assigning a rating under Diagnostic Code 5259 would not result in a higher evaluation.  


Other Rating Criteria

Regarding a separate evaluation under Diagnostic Code 5257, a preponderance of the evidence shows that there is no recurrent subluxation or lateral instability at any time during the appeal period.  In this regard, the VA examinations have more consistently shown negative results for instability testing.  The Veteran has more often than not denied recurrent subluxation and instability.  Furthermore, the Board affords greater probative weight to the objective medical examinations than it does to the Veteran's lay reports of knee instability.  The examinations were based on specific clinical tests performed by a learned professional.  Finally, there is no evidence of tibia and fibula impairment or genu recurvatum.  Accordingly, separate evaluations under Diagnostic Codes 5262 and 5263 are not warranted.  

Extraschedular Consideration
 
Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as left knee pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  The Board has also considered the rating criteria addressing meniscus disabilities and other knee symptoms.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating of 20 percent for the Veteran's service-connected left knee disability is granted prior to May 21, 2012.  

An increased rating of 50 percent for the Veteran's service-connected left knee disability is granted for the period from May 21, 2012, to July 11, 2013.


An increased rating of 20 percent for the Veteran's service-connected left knee disability is granted from July 11, 2013.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


